 



Exhibit 10.49
PURCHASE AND SALE AGREEMENT
between
SPIEGEL ACCEPTANCE CORPORATION,
as Seller
- and -
eCAST SETTLEMENT CORPORATION,
as Buyer
Dated and Effective as of
December 5, 2007

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into this 5th day
of December, 2007 (the “Closing Date”), by and between SPIEGEL ACCEPTANCE
CORPORATION, a Delaware corporation with an office and principal place of
business c/o Eddie Bauer Holdings, Inc. at 10401 NE 8th Street, Suite 500,
Bellevue, Washington 98004 (“Seller”), and eCAST SETTLEMENT CORPORATION, a
Delaware corporation with an office and principal place of business at 383
Madison Avenue, New York, New York 10179 (“Buyer”).
W I T N E S S E T H:
WHEREAS, Seller desires to sell certain Accounts (as defined herein);
WHEREAS, Buyer has reviewed and evaluated, to Buyer’s full satisfaction, the
Accounts, and the documents and records relating to the Accounts made available
by Seller;
WHEREAS, Buyer was the successful bidder for purchase of the Accounts for the
consideration and under the express terms, provisions, conditions and
limitations as set forth herein; and
WHEREAS, Seller is willing, subject to the express terms, provisions,
conditions, limitations, waivers and disclaimers as may be expressly set forth
herein, to sell, transfer, assign and convey to Buyer all of Seller’s right,
title and interest, in, to and under the Accounts.
NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE I
DEFINITIONS
For purposes of this Agreement, the following terms shall have the meanings
indicated:
"Account” means each and any of the charged-off private-label credit card
accounts which has become subject to a Chapter 13 Proceeding or other bankruptcy
proceeding identified on Exhibit A attached hereto and made a part hereof and to
be sold by Seller to Buyer under the terms, conditions and provisions of this
Agreement and includes for each of the Accounts identified on Exhibit A, all
obligations owed to Seller from each Obligor with respect to each Account, and
the interest of Seller in the bankruptcy to which Seller is a party or claimant
relating to any of the Accounts.
"Account Balance” means the claim amount or, if no claim has been filed or the
claim amount is not available, the account balance reflected in Servicer’s
records as of the Cutoff Date and reflected on the Account Schedule. It is
possible that (i) payments or other consideration may have been made or
distributed by or on behalf of any Obligor on or prior to the Cutoff Date that
are not reflected in the Account Balance, or (ii) the Account Balance may
reflect payments or other consideration made or distributed by or on behalf of
an Obligor which have been deposited and credited to the balance of the Account,
but which may subsequently be dishonored and thus returned to Seller. Any such
payment is hereinafter individually referred to as an “Obligor Payment” and all
such payments are hereinafter referred to collectively as the “Obligor
Payments.” In either case, the Account Balance shall be adjusted post-closing to
the extent discrepancies are later discovered, and Buyer shall be entitled to a
partial refund of the Allocated Account Price as set forth in Section 2.5.

Page 2 of 19



--------------------------------------------------------------------------------



 



“Account Classification” means the classification shown on the Account Schedule
for the sole purpose of specifying certain matters herein.
“Account Documents” means, to the extent available, the original or any copy
(including any microfilm, microfiche, photocopy or machine-readable format) of
the account statements, payment histories, collection notes and correspondence
from Obligors.
“Account Schedule” means the schedule, in electronic form, attached hereto as
Exhibit A and made a part hereof, setting forth the following information for
each Account: the Account number, the name of primary Obligor, the Account
Balance and the Account Classification.
“Agreement” means this Purchase and Sale Agreement, including the cover page and
all Addenda, Exhibits and Schedules hereto.
“Allocated Account Price” means the individual price of any Account sold hereby
which is calculated as the product of the Purchase Price Percentage and the
Account Balance for such Account sold hereby.
“Business Day” means any day on which banks in the State of Washington are open
for business other than a Saturday, a Sunday or a federal holiday.
“Buyer Claims” has the meaning set forth in Section 9.2 of this Agreement.
“Chapter 13 Proceeding” means a proceeding under Chapter 13 of the U.S.
Bankruptcy Code, pursuant to which an individual formulates a plan for the
payment of his or her debts.
“Claim” or “Claims” means a Buyer Claim or a Seller Claim, individually or
collectively.
“Claim Verification Date” means the date by which Buyer shall be required to
complete its determination of Eligible Accounts (as further described in
Article V), which date shall be no later than 180 days following the Closing
Date.
“Closing” means the consummation of the transaction under this Agreement
pursuant to which Buyer pays the Purchase Price to Seller and Seller delivers
the Transfer Documents to Buyer.
“Computer File” means the computer file or files to be sent by e-mail or Federal
Express priority delivery by Servicer (as defined herein) to Buyer no later than
the fifth Business Days from the date of this Agreement. The file(s) shall be in
a mutually acceptable electronic format, and shall contain Account-specific
information for each of the Accounts sold hereby. Seller will use its best
efforts to ensure the accuracy and completeness of the data. The Computer File
shall include, but shall not be limited to, the following fields to the extent
applicable and available as of the Cutoff Date for each Account: (i) Account
Balance, (ii) account number, (iii) name, last known address and last known
phone number of the Obligor, (iv) social security number of the Obligor, (v)
date of last payment, (vi) last payment amount, (vii) interest rate,
(viii) charge-off date, (ix) open date, (x) last 12-month payment history by
month and (xi) bankruptcy data returned from a BANKO scrub, including filing
date, chapter, case number and case disposition status. Buyer acknowledges that
Servicer’s records reflect payments by Obligors returned for insufficient funds
(“NSFs”) in the manner described in Exhibit D attached hereto.
“Cutoff Date” means midnight Eastern Standard Time on October 31, 2007 on which
date the Account Balances shall be determined for purposes of calculating the
Purchase Price and Allocated Account Prices.
“Defective Account” shall have the meaning set forth in Section 6.2.

Page 3 of 19



--------------------------------------------------------------------------------



 



“Eligible Account” means an Account that, as of the Cutoff Date, meets the
Eligibility Requirements.
“Eligibility Requirements” means the requirements as set forth in Section 6.2
for any Account to qualify as an Eligible Account.
“Escrow Agent” means The Bank of New York Trust Co., N.A, a national banking
association.
“Escrow Agreement” means an escrow agreement of even date herewith between
Seller and Escrow Agent governing the disbursement of the Holdback which will be
deposited at Closing into an escrow account held by Escrow Agent.
“Holdback” means thirty percent (30%) of the Purchase Price (herein, “Holdback
Funds”) which shall be withheld from the Purchase Price at Closing and deposited
in an escrow account held by Escrow Agent pursuant to the Escrow Agreement for a
period following the Closing Date (as further described below). The Holdback
shall be used for meeting Seller’s obligations pursuant to Section 2.5 and
Articles VI, VIII, and IX of this Agreement (herein, collectively, “Holdback
Obligations”). On the 181st day following the Closing Date (herein, “Holdback
Termination Date”), the Holdback shall belong to Seller free of any restrictions
imposed under this Agreement except for the amount of any Holdback Obligations
that are pending on the Holdback Termination Date (herein, the “Pending
Claims”). Any Pending Claims that are not resolved by agreement of Buyer and
Seller on the date that is thirty (30) days after the Holdback Termination Date
shall be resolved by expedited binding arbitration conducted pursuant to the
rules and under the jurisdiction of the American Arbitration Association in the
State of New York. Upon the occurrence of the first to occur of (i) the Holdback
Termination Date, or, if there are Pending Claims, the date on which all Pending
Claims have been resolved by expedited binding arbitration, or (ii) the date on
which all Holdback Funds have been depleted through Seller’s fulfillment of the
Holdback Obligations, Seller shall have no further Holdback Obligations under
this Agreement and shall be released therefrom.
“Indemnitee” has the meaning set forth in Section 9.3 of this Agreement.
“Indemnitor” has the meaning set forth in Section 9.3 of this Agreement.
“Loan Sale Advisor” means Garnet Capital Advisors, LLC.
“Obligor” means the current and unreleased obligor on an Account.
“Other Accounts” means each and any charged-off private label credit card
accounts which do not qualify as an “Account” but will be identified by Seller
and transferred to Buyer at Closing without recourse and without representations
or warranties, express or implied, of any type, kind, or nature, and includes
for each of the Other Accounts all obligations owed to Seller from each Obligor
with respect to each Other Account.
“Purchase Price” means the amount, in dollars, to purchase the Accounts as
stated in Section 2.4, calculated by multiplying the aggregate Account Balances
as shown on the Account Schedule by the Purchase Price Percentage.
“Purchase Price Percentage” means 10.15% for Accounts with an Account
Classification of “Pool 6” and 1.10% for Accounts with an Account Classification
of “Pool 7”.
“Repricing Notice” has the meaning set forth in Section 6.1 of this Agreement.
“Resale Notice” has the meaning set forth in Section 10.1 of this Agreement.

Page 4 of 19



--------------------------------------------------------------------------------



 



“Seller Claims” has the meaning set forth in Section 9.2 of this Agreement.
“Servicer” means CardWorks Servicing, LLC, formerly known as Cardholder
Management Services, L.L.C., and its permitted successors and assigns.
“Servicing Agreement” means that certain Servicing Agreement dated as of
December 15, 2006 between the Servicer and Deutsche Bank Trust Company Americas,
as Owner Trustee of Spiegel Credit Card Master Note Trust, the predecessor in
interest to Seller, which was assigned to and assumed by Seller as of
September 26, 2007, as amended.
“Transfer Documents” means the Bill of Sale and Assignment and such other
documents as Seller and Buyer reasonably agree are necessary, proper or
appropriate for the legal transfer of Seller’s right, title and interest in and
to the Accounts purchased pursuant to this Agreement.
“Trustee” means the trustee in a Chapter 13 Proceeding.
“UCC” means the Uniform Commercial Code as in effect in the applicable state.
ARTICLE II
PURCHASE AND SALE OF THE ACCOUNTS

Section 2.1   Agreement to Sell and Purchase Accounts. Seller agrees to sell,
and Buyer agrees to purchase, the Accounts described in the Account Schedule,
subject to the terms, provisions, conditions, limitations, waivers and
disclaimers set forth in this Agreement. Seller agrees to transfer, and Buyer
agrees to accept, without additional consideration, the Other Accounts to be
identified by Seller at Closing.

Section 2.2   Agreement to Assign. At Closing, Seller shall deliver to Buyer a
Bill of Sale and Assignment, in the form of Exhibit B hereto, executed by an
authorized representative of Seller, which Bill of Sale and Assignment together
shall sell, transfer, assign, set over, quitclaim and convey to Buyer all right,
title and interest of Seller in and to each of the Accounts sold and the
proceeds of the Accounts received by Seller, if any, from and after the Cutoff
Date.

Section 2.3   Account Schedule. Seller has provided as Exhibit A hereto the
Account Schedule setting forth all of the Accounts which Buyer has agreed to
purchase and Buyer acknowledges that the same has been reviewed to its full
satisfaction.

Section 2.4   Purchase Price/Payment. The Purchase Price for the Accounts is
$1,648,062 which Buyer shall pay to Seller on or before 5:00 p.m. Eastern
Standard Time on the Closing Date. The Purchase Price shall be paid to Seller in
United States Dollars by wire transfer of immediately available funds to an
account specified by Seller.

Section 2.5   Payments Received/Adjustments to Purchase Price. To the extent
that Seller has received any Obligor Payments prior to the Cutoff Date, Seller
has reduced the Account Balances of the applicable Accounts for purposes of
calculating the Purchase Price. Buyer shall be entitled to a refund of the
Purchase Price within 180 days after the Closing Date in an amount equal to the
product of (i) the Purchase Price Percentage, and (ii) amount of such Obligor
Payments to the extent that the Account Balances were not reduced by such
Obligor Payments. Seller’s liability for refunds obligations under this
Section 2.5 shall be made from and limited to the Holdback, and Buyer shall
submit all requests for such refunds to Seller with a copy to Escrow Agent.

Page 5 of 19



--------------------------------------------------------------------------------



 



Section 2.6.   Delivery of Post-Cutoff-Date Payments and Correspondence. If
Seller or Servicer shall receive any Obligor Payments after the Cutoff Date,
Seller shall pay over and/or deliver the same to Buyer (less any commissions,
fees and expenses due to any third-party collection agencies or attorneys for
payments received between the Cutoff Date and the Closing Date) on or within
30 days of receipt of such Obligor Payments and, if deemed necessary or
appropriate by Seller or Servicer, with an endorsement in the form substantially
as follows: “Pay to the order of eCast Settlement Corporation without
representations or warranties and without recourse.” Seller shall indicate on
the records related to any of the Accounts transmitted to Buyer with any
remittances made pursuant to this Section 2.6 the account number, the date of
receipt of each Obligor Payment, the amount of each Obligor Payment, the
commissions, fees and expenses paid thereon to any third-party collection
agencies or attorneys, and any other detail reasonably required to allow Buyer
to properly post the payments to its servicing system. If Seller has deposited
any Obligor Payments received from any Obligor and issued a check or payment to
Buyer with respect thereto, Buyer shall retain the risk that any such payment so
deposited by Seller shall be returned due to insufficient funds. Seller shall
have a period of 30 days after the date Seller delivers to Buyer any Obligor
Payment pursuant to this Section 2.6, to notify Buyer in writing that any such
Obligor Payment was returned due to insufficient funds and specifying the amount
thereof, whereupon Buyer shall immediately, and not later than 30 days following
receipt of such notice, pay to Seller the amount of such payment by check and
identify thereon that the payment is being made pursuant to this Section 2.6.
Seller will also deliver or cause Servicer to deliver to Buyer at Closing any
written communications with respect to the Accounts received by Seller or
Servicer after the Cutoff Date, and will use reasonable efforts to deliver or
cause Servicer to deliver to Buyer any subsequent written communications related
to the Accounts within 15 days of receipt thereof by Seller or Servicer, as the
case may be.

ARTICLE III
TRANSFER OF ACCOUNTS AND DOCUMENTS

Section 3.1   Assignment of Accounts. On the Closing Date, after confirmation by
Seller of receipt of the payment of the Purchase Price, Seller shall execute and
deliver or make available to Buyer the Transfer Documents. The Bill of Sale and
Assignment shall have the same effect as an individual and separate bill of sale
for and assignment of each and every Account referenced therein. Buyer shall be
responsible at its own expense for the recording and/or filing of the originals
of any such assignments as it deems necessary or appropriate in its sole
discretion.

Section 3.2   Requests for Account Documents. At Buyer’s request, from the
Closing Date through the one-year anniversary of the Closing Date, Seller will
cause Servicer to provide Account Documents to Buyer on a case-by-case request
basis. The charge will be $10 per request with a standard 6-business day
turn-around time. If a faster 4-business day turn-around is requested, the
charge will be $15 per request. After the one-year anniversary of the Closing
Date, Servicer may, in its sole discretion, negotiate new arrangements and
pricing with Buyer for Buyer to purchase from Seller additional Account
Documents. Seller, acting through Servicer, shall not be obligated to provide
documentation for more than 12 Accounts per week. To the extent that Account
Documents are not available, Seller shall cause Servicer to execute and deliver
to Buyer affidavits of debt in a form mutually agreeable to the parties, subject
to the aforementioned limitations on quantity

Page 6 of 19



--------------------------------------------------------------------------------



 



and charge per request. Servicer shall invoice Buyer directly on a monthly basis
for all charges related to the delivery of Account Documents. Buyer shall be
obligated to pay Servicer in full within 15 days of receipt of such invoice.

Section 3.3   Collection/Contingency Fees. No Account sold hereunder is subject
to third-party collection or contingency fees as of the Closing Date.

Section 3.5   Apportionment of Costs. Except as otherwise specifically provided
in this Agreement, each party will be responsible for all fees, costs and
expenses which it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement and the transactions contemplated hereby.

ARTICLE IV
SERVICING/COLLECTION

Section 4.1   Servicing/Collection After Closing Date. Unless Buyer, in its sole
discretion, elects to assume Seller’s obligations under the Servicing Agreement,
Seller shall terminate such Servicing Agreement prior to Closing and sell the
Accounts to Buyer on a servicing-released basis. As of the Closing Date, all
rights, obligations, liabilities and responsibilities with respect to the
servicing of the Accounts shall pass to Buyer, and Seller shall be discharged
from all responsibility for servicing the same. Buyer shall use its reasonable
best efforts, consistent with the U.S. Bankruptcy Code and other applicable
laws, to cause all payments made on the Accounts after the Closing Date to be
made directly to Buyer.

Section 4.2.   Notification to Obligors. After the Closing Date, if reasonably
necessary and permitted by law, Buyer may send a letter to any Obligor or his or
her authorized representative confirming the transfer of the Obligor’s Account
to Buyer. Buyer agrees that it will not send such a letter or otherwise
communicate with an Obligor outside the bankruptcy process unless the Chapter 13
Proceeding in which such Obligor is involved has been dismissed.

Section 4.3   Debt Collection of Accounts. If Buyer collects or attempts to
collect on an Account, Buyer and/or its agent shall at all times:

  (a)   comply with all state and federal laws applicable to debt collection
including without limitation, the Consumer Credit Protection Act, the Fair
Credit Reporting Act and the Fair Debt Collection Practices Act;     (b)   for
any Account where the statute of limitations has run, not falsely represent that
a lawsuit will be filed if the Obligor does not pay; and     (c)   not charge
any Obligor any charges which are unauthorized.

Section 4.4   Use of Seller’s Name. Buyer shall not use or refer to the name of
Seller, any affiliate of Seller, or First Consumers National Bank and will not
represent itself to be the agent, partner, or joint venturer of Seller, any
affiliate of Seller, or First Consumers National Bank with respect to the
Accounts. However, Buyer may use the name of Seller or an affiliate of Seller
for purposes of identifying an Account in communications with the Obligors or in
the caption of any litigation against Obligor (so long as it is apparent that
name of Seller or its affiliate is not set forth in such caption as the party
plaintiff) in order to collect amounts outstanding on the Accounts. In
contacting or filing suit against an

Page 7 of 19



--------------------------------------------------------------------------------



 



Obligor, or selling Accounts, Buyer shall not state or represent in any way that
Buyer is contacting the Obligor, filing suit or selling accounts for or on
behalf of Seller, any affiliate of Seller, or First Consumers National Bank or
that any of the foregoing will take any action with regard to the Account or the
Obligor.

Section 4.5   Reporting to Credit Bureaus. Promptly following Closing, Seller
shall cause Servicer to report the Accounts to the appropriate credit reporting
agencies as having been sold/transferred. Except as required by law, Seller
shall have no further obligation with respect to credit reporting with respect
to the Accounts after Closing is consummated hereunder.

ARTICLE V
CLAIM VERIFICATION
Buyer will use its best efforts to determine by the Claim Verification Date
whether each Account meets the Eligibility Requirements on the basis of the
information provided by the Trustee or the bankruptcy court in the related
Chapter 13 Proceeding, as applicable, whether through the applicable bankruptcy
court, Trustee or a third-party service. On or before the Claim Verification
Date, Buyer will provide to Seller a report listing each Account with respect to
which Buyer has determined from information received from any Trustee,
bankruptcy court or third party service, indicating that the Account does not
meet the Eligibility Requirements. If Buyer provide notice to Seller that Buyer
is unable to obtain information from a Trustee or bankruptcy court to verify
whether any Account meets the Eligibility Requirements, Seller will cooperate
fully with Buyer (a) to locate additional data or current Account information as
may be necessary to identify any claim related thereto for purposes of
verification by the applicable Trustee or bankruptcy court, and/or (b) to
reconcile any disputed Accounts or claims between the Trustee or bankruptcy
court and Seller. If, within 180 days after the Closing Date, any claim cannot
be verified, Buyer and Seller having made their best efforts to verify such
claim, Buyer may submit and Seller will accept such Account for repricing in
accordance with the terms and conditions set forth in Article VI. As a condition
to the Seller’s obligation to accept any Account for repricing under this
Article V, Buyer shall be required to demonstrate to Seller’s reasonable
satisfaction that it has acted in a timely manner and has diligently pursued the
investigation, verification and obtaining assignment of the claims relating to
such Accounts. This Article V shall only apply to Accounts with an Account
Classification of “Pool 6”.
ARTICLE VI
SELLER’S OBLIGATION TO REPRICE ACCOUNTS

Section 6.1   Seller’s Obligation to Reprice Accounts. Subject to the provisions
of this Article VI, Buyer may request Seller to reprice any Account (each, a
“Repricing Request”) by giving written notice to Seller (with a copy to Escrow
Agent) if any condition in Subsections 6.2(a) through (f) is not satisfied,
provided that Buyer may only request repricing of such Account within 180 days
of the Closing Date and shall aggregate its requests such that not more than one
request for payment is submitted to Seller (with a copy to Escrow Agent) in any
calendar month with respect to all Holdback Obligations. Seller’s liability for
obligations under this Article VI shall be limited to the Holdback. This
Article VI shall only apply to Accounts with an Account Classification of “Pool
6”.

Section 6.2   Defective Accounts. Any Account which fails to meet the conditions
set forth below as of the Closing Date shall be considered a Defective Account:

  (a)   The Obligor is not deceased and has not been granted a discharge with
respect to such Obligor’s Chapter 13 Proceeding, as applicable;

Page 8 of 19



--------------------------------------------------------------------------------



 



  (b)   Seller’s claim with respect to such Account has not been disallowed in
the Chapter 13 Proceeding related thereto;     (c)   The claim amount for such
Account is not more than 10% less than the related Account Balance;     (d)  
Seller has filed all necessary forms and paperwork related to the Chapter 13
Proceeding of which it is aware, including but not limited to its Proof of
Claim; provided, however, that to the extent that the deadline for filing such
forms or paperwork has not expired and will not expire for 20 days following the
Closing Date, such failure to file shall not be deemed to render such Account a
Defective Account;     (e)   The Chapter 13 Proceeding has not been dismissed,
completed, converted to a Chapter 7 proceeding or closed; and     (f)   The
Account is scheduled for full or partial payment, or is at a stage in its
Chapter 13 Proceeding at which such determination has not been made by the
respective Trustee and/or ratified by the bankruptcy court.

Section 6.3   Buyer’s Obligation in Requesting Repricing. With respect to any
Repricing Request, Buyer shall provide detailed information regarding the basis
for such request, including, if applicable, (i) the bankruptcy court, case
number and, if available, a discharge date with respect to any Account that has
been discharged by the bankruptcy court, (ii) a copy of the death certificate
with respect to any Account for which the Obligor is deceased, or (iii) any
other documentation which is reasonably necessary to demonstrate that the
Account is a Defective Account.

Section 6.4   Account Repricing Procedure: Seller’s Right of Investigation.
Within 30 days of any Repricing Request made by Buyer in accordance with
Section 6.3, unless Seller gives Buyer (with a copy to Escrow Agent) written
notice of an objection to such Repricing Request before the sixth (6th) Business
Day after Seller’s receipt of a copy thereof, Seller pay or shall cause to be
paid to Buyer an amount equal to the Allocated Purchase Price for the Account
that is the subject of such Repricing Request, less any amounts collected by
Buyer after the Cutoff Date. Any Repricing Requests that have not been resolved
by mutual agreement of Buyer and Seller before the Holdback Termination Date
shall be a Pending Claim.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
Buyer hereby represents, warrants and covenants, as of the date of this
Agreement and as of the Closing Date as follows:

Section 7.1   Independent Evaluation. Buyer is a sophisticated investor, has
knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of the transaction contemplated by this Agreement,
and its bid for and decision to purchase the Accounts pursuant to this Agreement
is and was based upon Buyer’s own independent evaluation of information deemed
relevant to Buyer, and of the information made available to Buyer or its agents
by Seller or Seller’s personnel, agents, representatives or independent
contractors, which information Buyer acknowledges and agrees was in fact made
available to it and which it was given the opportunity to inspect

Page 9 of 19



--------------------------------------------------------------------------------



 



to its complete satisfaction. Buyer has relied solely on its own investigation
and has not relied upon any oral or written information provided by Seller or
its personnel, agents, representatives or independent contractors other than
those representations and warranties contained in this Agreement. Buyer
acknowledges and agrees that no employee, agent, representative or independent
contractor of Seller has been authorized to make, and Buyer has not relied upon,
any statements made by Seller or its employees, agents, representatives or
independent contractors relating to the Accounts other than those expressly
contained in this Agreement. Buyer acknowledges that Seller has attempted to
provide accurate information to all prospective bidders but that Seller does not
represent, warrant or insure the accuracy or completeness of any information or
its sources of information contained in the materials submitted to Buyer. Buyer
has made such independent investigations as it deems to be warranted into the
nature, validity, enforceability, collectability, and value of the Accounts, and
all other facts Buyer deems material to its purchase and is entering into this
transaction solely on the basis of that investigation and Buyer’s own judgment.

Section 7.2   Authorization. Buyer is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which it may be subject in connection with this
Agreement and the undersigned representative is authorized to act on behalf of
and bind Buyer to the terms of this Agreement.

Section 7.3   Binding Obligations. This Agreement and all of the obligations of
Buyer hereunder are the legal, valid and binding obligations of Buyer,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

Section 7.4   No Breach or Default. The execution and delivery of this Agreement
and the performance of its obligations hereunder by Buyer will not conflict with
any provision of any law or regulation to which Buyer is subject or conflict
with or result in a breach of or constitute a default under any of the terms,
conditions or provisions of any agreement or instrument to which Buyer is a
party or by which it is bound or any order or decree applicable to Buyer, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Buyer or its property is subject.

Section 7.5   Accounts Sold As Is. BUYER ACKNOWLEDGES AND AGREES THAT ALL
ACCOUNTS, ALL DOCUMENTATION, INFORMATION, ANALYSIS AND/OR CORRESPONDENCE, IF
ANY, ARE SOLD, TRANSFERRED, ASSIGNED AND CONVEYED TO BUYER ON AN “AS IS, WHERE
IS” BASIS, WITH ALL FAULTS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN. BUYER
ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT AND DOES NOT REPRESENT, WARRANT OR
COVENANT THE NATURE, ACCURACY, COMPLETENESS, ENFORCEABILITY OR VALIDITY OF ANY
OF THE ACCOUNTS, AND/OR THE ACCOUNT DOCUMENTS, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.

Section 7.6   Pending Litigation. There is no proceeding, action, investigation
or litigation pending or, to the best of Buyer’s knowledge, threatened against
Buyer which, individually or in the aggregate, may have a material adverse
effect on this Agreement or any action taken or to be taken in connection with
Buyer’s obligations contemplated herein, or which

Page 10 of 19



--------------------------------------------------------------------------------



 



would be likely to impair materially its ability to perform under the terms of
this Agreement.

Section 7.7   Approvals and Notices. No consent, approval, authorization, or
order of, registration or filing with, or notice to, any governmental authority
or court is required under federal laws, or the laws of any jurisdiction, for
the execution, delivery, and performance of or compliance by Buyer with this
Agreement or the consummation of any other transaction contemplated hereby.

Section 7.8   Economic Risk. The transactions contemplated by this Agreement do
not involve, nor are they intended in any way to constitute, the sale of a
“security” or “securities” within the meaning of any applicable securities laws,
and none of the representations, warranties or agreements of Buyer shall create
any inference that the transactions involve any “security” or “securities”.
Buyer acknowledges, understands and agrees that the acquisition of these
Accounts involve a high degree of risk and are suitable only for persons or
entities of substantial financial means who have no need for liquidity and who
can hold the Accounts indefinitely or bear the partial or entire loss of their
value.

Section 7.9   Nondisclosure. Buyer is in full compliance with its obligations
under the terms of any confidentiality agreement executed by Buyer as a
condition of reviewing the information made available by Seller or its
personnel, agents, representatives or independent contractors to all potential
bidders for the Accounts. Furthermore, Buyer shall keep the terms of the
Agreement confidential, including the that fact that it has purchased the
Accounts from Seller, except for any notification to Obligors required pursuant
to Section 4.2 of this Agreement.

Section 7.10   Identity. Buyer is a “United States person” within the meaning of
Paragraph 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

Section 7.11   Enforcement/Legal Actions. Buyer shall not institute any
enforcement or legal action or proceeding in the name of Seller, any affiliate
of Seller, or any predecessor in interest of Seller. Buyer shall not make
reference to any of the foregoing entities in any correspondence to or
discussion with any particular Obligor regarding enforcement or collection of
the Accounts, except to identify the subject debt as set forth in Section 4.4.
Buyer shall comply in all respects with all applicable laws in connection with
the Accounts including, but not limited to, those relating to debt collection
practices, not taking any enforcement action against any Obligor that would be
commercially unreasonable, and not misrepresenting, misleading, deceiving, or
otherwise failing to adequately disclose to any particular Obligor the identity
of Buyer as the owner of the Accounts. Buyer agrees, acknowledges, confirms and
understands that there may be no adequate remedy at law for a violation of the
terms, provisions, conditions and limitations set forth in this Section 7.12
and, accordingly, Seller shall have the right to seek the entry of an order by a
court of competent jurisdiction enjoining any violation hereof by Buyer or
Buyer’s agent.

Section 7.12   Status of Buyer. Buyer is a sophisticated purchaser that (i) is
in the business of buying or originating or collecting Accounts of the type
being purchased, or (ii) otherwise deals in such Accounts in the ordinary course
of Buyer’s business.

Section 7.13   DTPA Waiver. Buyer has sufficient knowledge and experience in
financial and business matters to evaluate the merits and risks of the
transactions contemplated hereby. Further, Buyer is not in a disparate
bargaining position relative to Seller. Buyer hereby waives, to

Page 11 of 19



--------------------------------------------------------------------------------



 



the maximum extent permitted by law, any and all rights, benefits and remedies
under any state deceptive or unfair trade practices/consumer protection act,
with respect to any matters pertaining to this Agreement and the transactions
contemplated hereby.

Section 7.14   No Collusion. Neither Buyer, its affiliates, nor any of their
respective officers, partners, agents, representatives, employees or parties in
interest has (i) in any way colluded, conspired, connived or agreed directly or
indirectly with any other bidder, firm or person to submit a collusive or sham
bid, or any bid other than a bona fide bid, in connection with the sale
resulting in Buyer being the highest bidder for the Accounts subject to this
Agreement, or (ii) in any manner, directly or indirectly, sought by agreement or
collusion or communication or conference with any other bidder, firm or person
to fix the price or prices, or to fix any overhead, profit or cost element of
the bid price or the bid price of any other bidder at the sale resulting in
Buyer being the highest bidder for the Accounts subject to this Agreement, or to
secure any advantages against Seller.

Section 7.15   Broker. Buyer has not engaged any broker or agent in connection
with this Agreement or the transactions contemplated by this Agreement or to
which this Agreement relates and Buyer covenants to defend with counsel approved
by Seller and hold harmless and indemnify Seller from and against any and all
costs, expense or liability for any compensation, commissions and charges
claimed against Seller by any broker or agent based upon a written agreement
with Buyer relating to this Agreement or the transactions contemplated herein.

Section 7.16   Survival. The representations and warranties set forth in this
Article VII shall survive the closing of the transactions herein contemplated.

Section 7.17   Notice of Holdback Claims. Simultaneously with its submission to
Escrow Agent of any claim to satisfy a Holdback Obligation, Buyer shall provide
a copy of such claim to Seller. Buyer acknowledges that the Escrow Agreement
will provide that if Seller delivers to Escrow Agent a notice of objection to
the payment of such claim within five (5) Business Days after receipt of a copy
of any such claim, Escrow Agent shall not disburse funds from the Holdback with
respect to such claim until the earlier to occur of receipt of (i) written
directions executed by Buyer and Seller, or (ii) an order of an arbitrator
appointed by the American Arbitration Association directing payment thereof.

ARTICLE VIII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
Seller hereby represents, warrants and covenants, as of the date of this
Agreement and as of the Closing Date as follows:

Section 8.1   Authorization. Seller is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which it may be subject in connection with this
Agreement and the undersigned representative is authorized to act on behalf of
and bind Seller to the terms of this Agreement.

Section 8.2   Binding Obligations. This Agreement and all of the obligations of
Seller hereunder are the legal, valid and binding obligations of Seller,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’

Page 12 of 19



--------------------------------------------------------------------------------



 



rights generally and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

Section 8.3   No Breach or Default. The execution and delivery of this Agreement
and the performance of its obligations hereunder by Seller will not conflict
with any provision of any law or regulation to which Seller is subject or
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement or instrument to which Seller
is a party or by which it is bound or any order or decree applicable to Seller,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which Seller or its property is subject.

Section 8.4   Title to Accounts. Seller is the lawful holder of the Accounts,
having received title to the credit card accounts from CCA Assets LLC pursuant
to that certain Bill of Sale a copy of which is attached hereto as Exhibit C-1
(CCA Assets LLC having received title to such credit card accounts from First
Consumers National Bank pursuant to that certain Bill of Sale a copy of which is
attached hereto as Exhibit C-2) and to the receivables from Spiegel Credit Card
Master Note Trust pursuant to that certain Bill of Sale a copy of which attached
hereto as Exhibit C-3. Seller is duly and legally authorized to sell, transfer,
convey and assign its rights therein. Since having acquired title to such
accounts and receivables from Spiegel Credit Card Master Note Trust and CCA
Assets LLC, Seller has not made any assignment, conveyance, transfer or sale of
any of its rights or interests in the Accounts.

Section 8.5   Compliance with Law. The Accounts have been originated, serviced
and collected in accordance with all applicable laws, and the Accounts are
valid, legally enforceable debts, due and owing from each Obligor.

Section 8.6   Broker. Seller has not engaged any broker or agent in connection
with this Agreement or the transactions contemplated by this Agreement or to
which this Agreement relates except Loan Sale Advisor for whose fees Seller
shall be solely responsible in accordance with its agreement with Loan Sale
Advisor and Seller covenants to defend with counsel approved by Buyer in its
reasonable discretion and hold harmless and indemnify Buyer from and against any
and all costs, expense or liability for any compensation, commissions and
charges claimed against Buyer by any broker or agent based upon a written
agreement with Seller relating to this Agreement or the transactions
contemplated herein.

Section 8.7   Accounts. The Accounts are closed credit card accounts and are
general intangibles as such term is defined in the Section 9-102 of the UCC and
are not evidenced by instruments as such term is defined in Section 9-102 of the
UCC.

Section 8.8   Holdback. Seller shall maintain the Holdback in the amounts and
periods stated in the definition thereof.

Section 8.9   Survival. The representations and warranties set forth in this
Article VIII shall survive the Closing Date for 180 days.

Section 8.10   Pending Legal Proceedings. No Account sold hereunder is subject
to any legal proceeding (other than a bankruptcy proceeding) initiated by an
Obligor as of the Closing Date.

Page 13 of 19



--------------------------------------------------------------------------------



 



Section 8.11   Account Balances. The Account Balances as shown on the Account
Schedule are true and correct as of the Cutoff Date.

EXCEPT FOR THOSE EXPRESSED IN THIS ARTICLE VIII, NO WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, HAVE BEEN MADE BY SELLER OR BY ANYONE
ACTING ON ITS BEHALF. WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE
FOREGOING, NO WARRANTIES OR REPRESENTATIONS HAVE BEEN MADE OR ARE MADE REGARDING
(i) THE COLLECTIBILITY OR ENFORCEABILITY OF ANY THE ACCOUNTS OR (ii) THE
CREDITWORTHINESS OF ANY OBLIGOR, GUARANTOR, OR SURETY WITH RESPECT TO ANY OF THE
ACCOUNTS.
ARTICLE IX
INDEMNIFICATION

Section 9.1   Buyer’s Indemnification. From and after the date of this
Agreement, Buyer shall indemnify and hold Seller, CCA Assets LLC and their
respective affiliates, and their respective directors, officers, employees,
agents and advisors (each a “Seller Indemnified Party”) harmless against and
from any and all liability for, and from and against any and all losses or
damages a Seller Indemnified Party may suffer as a result of, any claim, demand,
cost, expense, or judgment of any type, kind, character or nature asserted by
any third party (herein, “Seller Claims”) including, without limitation, all
reasonable expenses incurred by a Seller Indemnified Party in investigating,
preparing or defending against any such Seller Claims and reasonable attorneys’
fees both for such defense and all costs and expenses incurred by a Seller
Indemnified Party to enforce this indemnification, which a Seller Indemnified
Party shall incur or suffer as a result of:

  (i)   the material inaccuracy of any of Buyer’s representations or warranties
made in this Agreement,     (ii)   the material breach of any of Buyer’s
covenants made in this Agreement,     (iii)   any claim by any Obligor regarding
assignment, subsequent enforcement, servicing or administration of the Accounts
by Buyer or Buyer’s agents, or     (iv)   any claim arising under the Escrow
Agreement resulting from any act or omission of Buyer.

The obligations of Buyer under this Article IX shall survive the closing of the
transactions herein contemplated for a period of two (2) years

Section 9.2   Seller’s Indemnification. From and after the date of this
Agreement, Seller shall indemnify and hold Buyer and its affiliates, and their
respective directors, officers, employees, agents and advisors (each a “Buyer
Indemnified Party”) harmless against and from any and all liability for, and
from and against any and all losses or damages a Buyer Indemnified Party may
suffer as a result of, any claim, demand, cost, expense, or judgment of any
type, kind, character or nature asserted by any third party (herein, “Buyer
Claims”) including, without limitation, all reasonable expenses incurred by a
Buyer Indemnified Party in investigating, preparing or defending against any
such Buyer Claims and reasonable attorneys’ fees both for such defense and all
costs and expenses incurred by Buyer to enforce this indemnification, which a
Buyer Indemnified Party shall incur or suffer as a result of:

Page 14 of 19



--------------------------------------------------------------------------------



 



  (i)   the material inaccuracy of any of Seller’s representations or warranties
made in this Agreement,     (ii)   the material breach of any of Seller’s
covenants made in this Agreement,     (iii)   any claim by any Obligor regarding
the origination, servicing, collection or administration of the Accounts by
Seller or Seller’s agents, or     (iv)   any claim arising under the Escrow
Agreement resulting from any act or omission of Seller.

The obligations of Seller under this Article IX shall survive the closing of the
transactions herein contemplated for one hundred and eighty days (180) days and,
recourse against Seller shall be limited to the Holdback.

Section 9.3   Procedure for Indemnification. Any party seeking indemnification
(“Indemnitee”) with respect to a Claim shall give prompt written notice thereof
to the party against whom indemnification is sought (“Indemnitor”). Indemnitor
shall have the right to assume the defense of any and all Claims for which
indemnification is sought hereunder, and Indemnitee agrees to cooperate with
Indemnitor in any such defense. If the amount of any Claim shall, at any time
subsequent to payment pursuant to this Agreement, be reduced by recovery,
settlement or otherwise, the amount of such reduction, less any expenses
incurred in connection therewith, shall promptly be repaid by Indemnitee to
Indemnitor.

ARTICLE X
RESALE OF ACCOUNTS
Except as otherwise set forth in this Article X, Buyer may not assign any rights
under this Agreement to any person or entity without the express prior written
consent of Seller.

Section 10.1   Notice. If Buyer wishes to resell or transfer any of the Accounts
to a third party (including without limitation, any of Buyer’s affiliated
companies), Buyer must give Seller at least 10 days’ prior written notice (each,
a “Resale Notice”) of Buyer’s desire to transfer. The Resale Notice shall:

  (a)   identify the Account(s) that Buyer wishes to resell or transfer; and    
(b)   identify by name and address each third party that potentially would
purchase or otherwise receive the Account(s) from Buyer.

Notwithstanding the above, Buyer may resell or transfer the Accounts to one or
more of its directly or indirectly wholly-owned entities or to one or more
trusts established by such entities or pledge or create a security interest in
the Accounts to or for a lender as collateral for a loan.

Section 10.2   Approval. Seller shall have the right to approve of any resale or
transfer proposed by Buyer as provided in Section 10.1 hereof within the 10-day
period following receipt of a Resale Notice, which approval shall not be
unreasonably withheld, conditioned or delayed.

Page 15 of 19



--------------------------------------------------------------------------------



 



Section 10.3   Assignment. If Buyer sells or transfers an Account to a third
party in accordance with this Article X, Buyer shall assign to that third party
all of Buyer’s obligations under this Agreement relating to such Account, and
Buyer’s purchaser or transferee shall accept the assignment, and expressly
assume such Accounts in a writing that specifically indicates that Seller is an
intended beneficiary thereof. Seller shall not be obligated in any way to a
third party who acquires or purports to have acquired any of the Accounts. Any
resale or assignment of Accounts without concurrent assignment of Buyer’s
obligations under this Agreement shall be void.

Section 10.4   Communication with Seller. Any approved third party to whom Buyer
transfers Accounts shall not have the right to contact Seller directly and any
communications between any such approved third-party transferees and Seller
shall go through Buyer as the intermediary. Seller shall have the right, but not
the obligation, to contact any third-party transferee directly if it receives
collection complaints from any Obligor. In such case, Seller shall notify Buyer
of its direct communication with such third-party transferee.

Section 10.5   Liability. No sale or transfer of any Account by Buyer to any
person or entity will relieve Buyer of any of its obligations or liabilities
under this Agreement.

ARTICLE XI
RESERVED
ARTICLE XII
NOTICES
Unless otherwise provided for herein, notices and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given (a) when delivered but no later than the second Business Day following
mailing sent by overnight mail or overnight courier, (b) when delivered, if sent
by facsimile and receipt is confirmed by telephone, or (c) when received, if
sent by e-mail and an e-mail confirming receipt is sent by the recipient, in
each case to the parties at the following addresses (or at such other addresses
as shall be specified by like notice):

     
If to Seller:
  Spiegel Acceptance Corporation
 
  c/o Eddie Bauer Holdings, Inc.
 
  10401 NE 8th Street, Suite 500
 
  Bellevue, Washington 98004
 
   
 
  Attn: Vivian Gysler
 
  Tel: (425) 755-6167
 
  Fax: (425) 755-7671
 
  E-Mail: vivian.gysler@eddiebauer.com

Page 16 of 19



--------------------------------------------------------------------------------



 



     
If to Buyer:
  eCast Settlement Corporation
 
  383 Madison Avenue
 
  New York, New York 10179
 
  Attn: Mark Jackwicz
 
  Tel: (212) 272-7278
 
  Fax: (212) 272-8169
 
  E-Mail: mjackwicz@bear.com
 
   
If to Escrow Agent :
  The Bank of New York Trust Company, N.A.
 
  2 North LaSalle Street, Suite 1020
 
  MC DH-CH4
 
  Chicago, Illinois 60602
 
  Tel:     (312) 827-8540
 
  Fax:     (312) 827-8562
 
  Attention: David H. Hill
 
  e-mail: dhhill@bankofny.com

ARTICLE XIII
MISCELLANEOUS PROVISIONS

Section 13.1   Severability. If any term, covenant, condition or provision
hereof is unlawful, invalid, or unenforceable for any reason whatsoever, and
such illegality, invalidity, or unenforceability does not affect the remaining
parts of this Agreement, then all such remaining parts hereof shall be valid and
enforceable and have full force and effect as if the invalid or unenforceable
part had not been included.

Section 13.2   Rights Cumulative; Waivers. The rights of each of the parties
under this Agreement are cumulative and may be exercised as often as any party
considers appropriate under the terms and conditions specifically set forth. The
rights of each of the parties hereunder shall not be capable of being waived or
varied otherwise than by an express waiver or variation in writing. Any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

Section 13.3   Headings. The headings of the Articles and Sections contained in
this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.

Section 13.4   Construction. Unless the context otherwise requires, singular
nouns and pronouns, when used herein, shall be deemed to include the plural of
such noun or pronoun and pronouns of one gender shall be deemed to include the
equivalent pronoun of the other gender.

Section 13.5   Binding Effect. Subject to Article X, this Agreement and the
terms, covenants, conditions, provisions, obligations, undertakings, rights and
benefits hereof, including the Addenda, Exhibits and Schedules hereto, shall be
binding upon, and shall inure to the benefit of, the undersigned parties and
their respective heirs, executors, administrators, representatives, successors,
and assigns.

Page 17 of 19



--------------------------------------------------------------------------------



 



Section 13.6   Prior Understandings. This Agreement supersedes any and all prior
discussions and agreements between Seller and Buyer with respect to the purchase
of the Accounts and other matters contained herein, and this Agreement contains
the sole and entire understanding between the parties hereto with respect to the
transactions contemplated herein.

Section 13.7   Integrated Agreement. This Agreement and all Addenda, Exhibits
and Schedules hereto constitute the final complete expression of the intent and
understanding of Buyer and Seller. This Agreement shall not be altered or
modified except by a subsequent writing, signed by Buyer and Seller.

Section 13.8   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument, and
either party hereto may execute this Agreement by signing any such counterpart.

Section 13.9   Non-Merger/Survival. Each and every covenant hereinabove made by
Buyer or Seller shall survive the delivery of the Transfer Documents for the
time period specified herein and shall not merge into the Transfer Documents,
but instead shall be independently enforceable.

Section 13.10   Governing Law/Choice of Forum. This Agreement shall be
construed, and the rights and obligations of Seller and Buyer hereunder
determined, in accordance with the law of the State of New York, without giving
effect to any choice of law principles. Buyer unconditionally and irrevocably
consents to submit to the exclusive jurisdiction of any competent Federal or
state court in the Borough of Manhattan in the State of New York for any action,
suit or proceeding arising out of or related to this Agreement (and Buyer agrees
not to commence any action, suit or proceeding relating thereto except in such
courts), and Buyer further agrees that service of any process, summons, notice
or document by certified mail to Buyer’s address as set forth herein shall be
effective service of process for any action, suit or proceeding brought against
Buyer in such court. In the event of litigation under this Agreement, the
prevailing party shall be entitled to an award of attorneys’ fees and costs.

Section 13.11   No Third-Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto, and none of the provisions of this
Agreement shall be deemed to be for the benefit of any other person or entity.

Section 13.12   UCC Filings by Buyer. Immediately upon the sale of the Accounts
to Buyer from Seller on the applicable Closing Date and at any time thereafter,
Buyer may file, in each appropriate office any Uniform Commercial Code financing
statement, and any amendments or any continuation statements thereto, required
to perfect the sale of Accounts by Seller to Buyer.

Page 18 of 19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                  SPIEGEL ACCEPTANCE CORPORATION       eCAST SETTLEMENT
CORPORATION
 
               
By:
  /s/ Marvin E. Toland       By:   /s/ Timothy E. Stapleford
 
               
Its
  President       Its   President

Page 19 of 19